Exhibit 10.1
AIRCRAFT TIME SHARING AGREEMENT
(Part 91 Operations)
Dated as of the 14 day of April, 2011,
between
Las Vegas Sands Corp.,
as Provider,
and
Interface Operations, LLC
as Recipient,
concerning one Raytheon Hawker 800XP aircraft bearing
U.S. registration number N885LS
and
manufacturer’s serial number 258428
* * *
INSTRUCTIONS FOR COMPLIANCE WITH
“TRUTH IN LEASING” REQUIREMENTS UNDER FAR § 91.23
Within 24 hours after execution of this Agreement:
mail a copy of the executed document to the
following address via certified mail, return receipt requested:
Federal Aviation Administration
Aircraft Registration Branch
ATTN: Technical Section
P.O. Box 25724
Oklahoma City, Oklahoma 73125
At least 48 hours prior to the first flight to be conducted under this
Agreement:
provide notice, using the FSDO Notification Letter in Exhibit A,
of the departure airport and proposed time of departure of the
first flight, by facsimile, to the Flight Standards
District Office located nearest the departure airport.
Carry a copy of this Agreement in the aircraft at all times.

 

 



--------------------------------------------------------------------------------



 



AIRCRAFT TIME SHARING AGREEMENT
(Part 91 Operations)
This Aircraft Time Sharing Agreement (the “Agreement”) is made and entered into
as of April 14th , 2011, by and between Las Vegas Sands Corp, a Nevada company
(“Provider”), and Interface Operations, LLC, a Nevada corporation (“Recipient”)
(together, “Parties”).
In consideration of the mutual promises, agreements, covenants, warranties,
representations and provisions contained herein, the parties agree as follows:
1. Time Sharing of the Aircraft. Subject to the terms and conditions of this
Agreement, Provider shall provide Recipient with transportation services on a
non-exclusive basis using Provider’s Raytheon Hawker 800XP aircraft, serial
number 258428, registration N885LS (the “Aircraft”). This Agreement is intended
to be a time sharing agreement within the meaning of 14 C.F.R.
Section 91.501(c)(1).
2. Term. The term of this Agreement (the “Term”) shall commence on April 14th ,
2011 and end on December 31, 2012 (the “Expiration Date”). The Expiration Date
(as it may be extended) shall be automatically extended by one year if neither
party has given notice of non-renewal to the other at least thirty (30) days
before the then Expiration Date. Notwithstanding anything to the contrary in
this section 2, either party may terminate this Agreement on thirty (30) days’
notice, provided that such party is not then in default.
3. Delivery to Recipient. Upon the request of Recipient, subject to the
availability of the Aircraft as determined by Provider, Provider shall make the
Aircraft available to Recipient at such location as Recipient may reasonably
request. Recipient acknowledges that Provider currently bases the Aircraft at
McCarran International Airport, Las Vegas, Nevada (the “Base”).
4. Fee.
(a) Recipient shall pay Provider, within 30 days of receipt of an invoice from
Provider or its representative for Recipient’s use of the Aircraft during the
Term, an amount not to exceed the costs identified in this paragraph (a) or such
lesser amount as may be agreed in writing by the Parties (referred to
collectively as the “Fee”):
(i) twice the cost of the fuel, oil and other additives consumed;
(ii) all fees, including fees for landing, parking, hangar, tie-down, handling,
customs, use of airways and permission for overflight;
(iii) all expenses for catering and in-flight entertainment materials;
(iv) all expenses for flight planning and weather contract services;
(v) all travel expenses for pilots, flight attendants and other flight support
personnel, including food, lodging and ground transportation; and
(vi) all communications charges, including in-flight telephone.

 

- 2 -



--------------------------------------------------------------------------------



 



(b) Recipient shall be responsible for arranging and paying for all passenger
ground transportation and accommodation in connection with Recipient’s use of
the Aircraft.
(c) For the sake of clarification, flights to ferry the Aircraft to the delivery
location specified by Recipient pursuant to section 3, and flights to return the
Aircraft to the Base or such other location as the parties agree pursuant to
section 5, shall be deemed to be use of the Aircraft by Recipient.
5. Return to Base. On the earlier of the Expiration Date or the termination of
this Agreement pursuant to section 17(a)(i) and, unless Provider agrees to the
contrary, upon the conclusion of each flight of the Aircraft by Recipient under
this Agreement, the Aircraft shall be returned to the Base or such other
location as Provider and Recipient may agree.
6. Use of Aircraft.
(a) Recipient shall use the Aircraft only for the transportation of its
directors, officers, employees and guests and shall not obtain compensation for
such transportation from any person.
(b) Recipient shall not violate, and shall not permit any of its employees,
agents or guests to violate, any applicable law, regulation or rule of the
United States, or any state, territory or local authority thereof, or any
foreign government or subdivision thereof, and shall not bring or cause to be
brought or carried on board the Aircraft, or permit any employee, agent or guest
to bring or cause to be brought or carried on board the Aircraft, any contraband
or unlawful articles or substances, or anything that is contraband or is an
unlawful article of substance in any jurisdiction into or over which the
Aircraft is to operate on behalf of Recipient.
(c) Recipient shall, and shall cause its employees, agents and guests to, comply
with all lawful instructions and procedures of Provider and its agents and
employees regarding the Aircraft, its operation or flight safety.
(d) Recipient acknowledges that its discretion in determining the origin and
destination of flights under this Agreement shall be subject to the following
limitations: (i) such origin and destination, and the routes to reach such
origin and destination, are not within or over (A) an area of hostilities,
(B) an area excluded from coverage under the insurance policies maintained by
Provider with respect to the Aircraft or (C) a country or jurisdiction for which
exports or transactions are subject to specific restrictions under any United
States export or other law or United Nations Security Council Directive,
including without limitation, the Trading With the Enemy Act, 50 U.S.C. App.
Section 1 et seq., the International Emergency Economic Powers Act, 50 U.S.C.
Sections 1701 et seq. and the Export Administration Act, 50 U.S.C. App.
Sections 2401 et seq.; (ii) the flights proposed by Recipient shall not cause
(A) the Aircraft or any part thereof (1) to be used predominately outside of the
United States within the meaning of the Section 168(g)(1)(A) of the Internal
Revenue Code of 1986, as amended (the “Code”), and (2) to fail to be operated to
and from the United States within the meaning of Section 168(g)(4)(A) of the
Code; or (B) any item of income, gain, deduction, loss or credit with respect to
the transactions contemplated by this Agreement to be treated as derived from,
or allocable to, sources without the United States within the meaning of
Section 862 of the Code; (iii) the proposed flights do not require the flight
crew to exceed any flight or duty time limitations that Provider imposes upon
its flight crews; and (iv) in the judgment of Provider, the safety of flight is
not jeopardized.

 

- 3 -



--------------------------------------------------------------------------------



 



(e) Recipient acknowledges that, if, in the view of Provider (including, its
pilot-in-command), flight safety may be jeopardized, Provider may terminate a
flight or refuse to commence it without liability for loss, injury or damage
occasioned by such termination or refusal. Recipient further acknowledges that,
in accordance with applicable Federal Aviation Regulations (“FAR”), the
qualified flight crew provided by Provider will exercise all of its duties and
responsibilities in regard to the safety of each flight conducted hereunder and
Recipient specifically agrees that the flight crew, in its sole discretion, may
terminate any flight, refuse to commence any flight, or take other action which
in the considered judgment of the pilot-in-command is necessitated by
considerations of safety. No such action of the pilot-in-command shall create or
support any liability for loss, injury, damage or delay to Recipient or any
other person. Recipient acknowledges and agrees that Provider shall not be
liable under any circumstances for delay or failure to furnish the Aircraft and
crew pursuant to this Agreement or for any loss, damage, cost or expense arising
from or related to, directly or indirectly, any delay, cancellation or failure
to furnish any transportation pursuant to this Agreement, including, but not
limited to, when caused by government regulation, law or authority, mechanical
difficulty or breakdown, war, civil commotion, strikes or other labor disputes,
weather conditions, acts of God, public enemies or any other cause beyond
Provider’s control.
(f) Recipient acknowledges that (i) the Aircraft is owned by Provider and
(ii) the rights of Recipient in and to the Aircraft are subject and subordinate
to all rights of Provider in and to the Aircraft, including without limitation
the right of Provider to inspect and take possession of the Aircraft from time
to time in accordance applicable law.
Accordingly, Recipient (i) waives any right that it might have to any notice of
Provider’s intention to inspect, take possession or exercise any other right or
remedy in respect of the Aircraft.
(g) THE AIRCRAFT IS BEING PROVIDED BY THE PROVIDER TO THE RECIPIENT HEREUNDER ON
A COMPLETELY “AS IS, WHERE IS,” BASIS, WHICH IS ACKNOWLEDGED AND AGREED TO BY
THE RECIPIENT. THE WARRANTIES AND REPRESENTATIONS SET FORTH IN THIS AGREEMENT
ARE EXCLUSIVE AND IN LIEU OF ALL OTHER REPRESENTATIONS OR WARRANTIES WHATSOEVER,
EXPRESS OR IMPLIED, AND PROVIDER HAS NOT MADE AND SHALL NOT BE CONSIDERED OR
DEEMED TO HAVE MADE (WHETHER BY VIRTUE OF HAVING PROVIDED THE AIRCRAFT UNDER
THIS AGREEMENT, OR HAVING ACQUIRED THE AIRCRAFT, OR HAVING DONE OR FAILED TO DO
ANY ACT, OR HAVING ACQUIRED OR FAILED TO ACQUIRE ANY STATUS UNDER OR IN RELATION
TO THIS AGREEMENT OR OTHERWISE) ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER,
EXPRESS OR IMPLIED, WITH RESPECT TO THE AIRCRAFT OR TO ANY PART THEREOF, AND
SPECIFICALLY, WITHOUT LIMITATION, IN THIS RESPECT PROVIDER DISCLAIMS ALL
REPRESENTATIONS AND WARRANTIES

 

- 4 -



--------------------------------------------------------------------------------



 



CONCERNING THE TITLE, AIRWORTHINESS, VALUE, CONDITION, DESIGN, MERCHANTABILITY,
COMPLIANCE WITH SPECIFICATIONS, CONSTRUCTION AND CONDITION OF THE AIRCRAFT, OR
FITNESS FOR A PARTICULAR USE OF THE AIRCRAFT AND AS TO THE ABSENCE OF LATENT AND
OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE, AND AS TO THE ABSENCE OF ANY
INFRINGEMENT OR THE LIKE, HEREUNDER OF ANY PATENT, TRADEMARK OR COPYRIGHT, AND
AS TO THE ABSENCE OF OBLIGATIONS BASED ON STRICT LIABILITY IN TORT, OR AS TO THE
QUALITY OF THE MATERIAL OR WORKMANSHIP OF THE AIRCRAFT OR ANY PART THEREOF OR
ANY OTHER REPRESENTATION OR WARRANTY WHATSOEVER, EXPRESS OR IMPLIED (INCLUDING
ANY IMPLIED WARRANTY ARISING FROM A COURSE OF PERFORMANCE OR DEALING OR USAGE OF
TRADE), WITH RESPECT TO THE AIRCRAFT OR ANY PART THEREOF. RECIPIENT HEREBY
WAIVES, RELEASES, DISCLAIMS AND RENOUNCES ALL EXPECTATION OF OR RELIANCE UPON
ANY SUCH AND OTHER WARRANTIES, OBLIGATIONS AND LIABILITIES OF PROVIDER AND
RIGHTS, CLAIMS AND REMEDIES OF RECIPIENT AGAINST PROVIDER, EXPRESS OR IMPLIED,
ARISING BY LAW OR OTHERWISE, INCLUDING BUT NOT LIMITED TO (I) ANY IMPLIED
WARRANTY OF MERCHANTABILITY OF FITNESS FOR ANY PARTICULAR USE, (II) ANY IMPLIED
WARRANTY ARISING FROM COURSE OF PERFORMANCE, COURSE OF DEALING OR USAGE OF
TRADE, (III) ANY OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY IN TORT, WHETHER
OR NOT ARISING FROM THE NEGLIGENCE OF PROVIDER, ACTUAL OR IMPUTED, AND (IV) ANY
OBLIGATION, LIABILITY, RIGHT, CLAIM OR REMEDY FOR LOSS OF OR DAMAGE TO THE
AIRCRAFT, FOR LOSS OF USE, REVENUE OR PROFIT WITH RESPECT TO THE AIRCRAFT, OR
FOR ANY OTHER DIRECT, INDIRECT, INCIDENTAL OR CONSEQUENTIAL DAMAGES.
7. Pilots. For all flights of the Aircraft by Recipient pursuant to this
Agreement, Provider shall cause the Aircraft to be operated by pilots who are
duly qualified under the Federal Aviation Regulations, including without
limitation, with respect to currency and type-rating, and who meet all other
requirements established and specified by the insurance policies required
hereunder.
8. Operation and Maintenance Responsibilities of Provider. Provider shall be in
operational control of the Aircraft at all times during the Term and shall
operate the Aircraft under FAR Part 91. Provider shall be solely responsible for
the operation and maintenance of the Aircraft.
9. Liens. Recipient shall not directly or indirectly create or incur any liens
on or with respect to (i) the Aircraft or any part thereof, (ii) Provider’s
title thereto, (iii) any interest of Provider therein, (and Recipient will
promptly, at its own expense, take such action as may be necessary to discharge
any such lien), except (a) the respective rights of Provider and Recipient as
herein provided and (b) liens created by or caused to be created by Provider.

 

- 5 -



--------------------------------------------------------------------------------



 



10. Taxes.
(a) Except for any taxes on, or measured by, the net income of Provider imposed
by the United States government or any state or local government or taxing
authority in the United States, which shall be the sole responsibility of
Provider, Recipient shall pay to and indemnify Provider and its employees and
agents (collectively, the “Indemnities”) for, and hold each Indemnity harmless
from and against, on an after-tax basis, all other income, personal property, ad
valorem, franchise, gross receipts, rental, sales, use, excise, value-added,
leasing, leasing use, stamp, landing, airport use, or other taxes, levies,
imposts, duties, charges, fees or withholdings of any nature, together with any
penalties, fines, or interest thereon (“Taxes”) arising out of the transactions
between Provider and Recipient contemplated by this Agreement or Recipient’s use
of the Aircraft and imposed against any Indemnity, Recipient, or the Aircraft,
or any part thereof, by any federal or foreign government, any state, municipal
or local subdivision, any agency or instrumentality thereof, or other taxing
authority upon or with respect to the Aircraft, or any part thereof, or upon the
ownership, delivery, leasing, possession, use, operation, return, transfer or
release thereof, or upon the rentals, receipts or earnings arising there from.
Recipient shall have the right to contest any Taxes attributable to Recipient;
provided that (a) Recipient shall have given to Provider written notice of any
such Taxes, which notice shall state that such Taxes are being contested by
Recipient in good faith with due diligence and by appropriate proceedings and
that Recipient has agreed to indemnify each Indemnity against any cost, expense,
liability or loss (including, without limitation, reasonable attorney fees)
arising from or in connection with such contest; (b) in Provider’s sole
judgment, Provider has received adequate assurances of payment of such contested
Taxes; and (c) counsel for Provider shall have determined that the nonpayment of
any such Taxes or the contest of any such payment in such proceedings does not,
in the sole opinion of such counsel, adversely affect the title, property or
rights of Provider. In case any report or return is required to be made with
respect to any Taxes attributable to Recipient’s use of the Aircraft, Recipient
will either (after notice to Provider) make such report or return in such manner
as will show the ownership of the Aircraft in Provider and send a copy of such
report or return to Provider, or will notify Provider of such requirement and
make such report or return in such manner as shall be satisfactory to Provider.
Provider agrees to cooperate fully with Recipient in the preparation of any such
report or return.
(b) Without limiting the generality of the foregoing, Recipient shall pay to
Provider any federal excise taxes applicable to Recipient’s use, or Recipient’s
payment for Recipient’s use, of the Aircraft.
11. Insurance. Provider shall maintain in effect at its own expense throughout
the Term, insurance policies containing such provisions and providing such
coverages as Provider deems appropriate. All insurance policies shall (a) name
Recipient as an additional insured, (b) not be subject to any offset by any
other insurance carried by Provider or Recipient, (c) contain a waiver by the
insurer of any subrogation rights against any of Recipient, (d) insure the
interest of Recipient, regardless of any breach or violation by the Provider or
of any other person (other than is solely attributable to the gross negligence
or willful misconduct of Recipient) of any warranty, declaration or condition
contained in such policies, and (e) include a severability of interests
endorsement providing that such policy shall operate in the same manner (except
for the limits of coverage) as if there were a separate policy covering each
insured.

 

- 6 -



--------------------------------------------------------------------------------



 



12. Loss or Damage
(a) Recipient shall indemnify, defend and hold harmless Provider and its
officers, directors, agents, shareholders, members, managers and employees from
and against any and all liabilities, claims (including, without limitation,
claims involving or alleging Provider’s negligence and claims involving strict
or absolute liability in tort), demands, suits, causes of action, losses,
penalties, fines, expenses (including, without limitation, attorney fees) or
damages (collectively, “Claims”), whether or not Provider may also be
indemnified as to any such Claim by any other person, to the extent relating to
or arising out of Recipient’s breach of this Agreement or any damage (other than
ordinary wear and tear) to the Aircraft caused by Recipient, its employees or
guests, including any Event of Default of this Agreement or the Cape Town
Convention or Aircraft Protocol provisions to the extent applicable to this
Agreement.
(b) In the event of loss, theft, confiscation, damage to or destruction of the
Aircraft subject to this Agreement, or any engine or part thereof, from any
cause whatsoever (a “Casualty Occurrence”) occurring at any time when Recipient
is using the Aircraft, Recipient shall furnish such information and execute such
documents as may be necessary or required by Provider or applicable law.
Recipient shall cooperate fully in any investigation of any claim or loss
processed by Provider under the Aircraft insurance policy/policies and in
seeking to compel the relevant insurance company or companies to pay any such
claims.
(c) In the event of total loss or destruction of all or substantially all the
Aircraft subject to this Agreement, or damage to such Aircraft that causes it to
be irreparable in the opinion of Provider or any insurance carrier providing
hull coverage with respect to such Aircraft, or in the event of confiscation or
seizure of the Aircraft, this Agreement shall automatically terminate; provided,
however, that such termination of this Agreement shall not terminate the
obligation of Recipient to cooperate with Provider in seeking to compel the
relevant insurance company or companies to pay claims arising from such loss,
destruction, damage, confiscation or seizure; provided, further, that the
termination of this Agreement shall not affect the obligation of Recipient to
pay Provider all accrued and unpaid Fee and all other accrued and unpaid amounts
due hereunder.
(d) For the sake of clarification, if the Aircraft suffers a Casualty
Occurrence, it shall be deemed not available to Recipient until such time
thereafter as Provider has returned the Aircraft to service. Provider shall have
no obligation to return the Aircraft to service after any Casualty Occurrence.
13. Cape Town Treaty Compliance.
(a) For purposes of the Agreement: (i) “Aircraft Objects” means each airframe,
aircraft engine and helicopter as defined in Section 2 of Article I of the
Aircraft Protocol, including the Aircraft referred to in this Agreement,
including its “associated rights”; (ii) “Cape Town Treaty” means collectively
the Convention on International Interests in Mobile Equipment (“Cape Town
Convention”) and the Protocol to the Convention Specific to Aircraft Equipment
(“Aircraft Protocol”); (iii) “International Interest” means an interest held by
a Provider to which Article 2 of the Cape Town Convention applies, including an
interest in the Aircraft Object; (iv) “International Registry” means the
international registration facilities established for the purposes of the Cape
Town Convention or the Aircraft Protocol in Dublin, Ireland.

 

- 7 -



--------------------------------------------------------------------------------



 



(b) Recipient represents, warrants, and covenants: (i) Recipient has complied or
will comply on Provider’s request with the formalities to provide for an
International Interest in the Aircraft under Article 2 of the Cape Town
Convention and Article V of the Aircraft Protocol; (ii) this Agreement provides
for an International Interest in the airframe and engines comprising parts of
the Aircraft; (iii) Recipient has not, and will not, register or consent to the
registration of any prospective International Interest (as defined in the Cape
Town Convention) or International Interest on the International Registry in
respect of the Aircraft Object covered by this Agreement except this Agreement
as provided above, and it will not cause or permit such other registration, or
consent to registration, to occur without the prior written consent of Provider;
(iv) Recipient will not cause or permit any registration with respect to this
Agreement to be discharged, terminated or modified in any respect except by
written agreement with Provider; (v) this Agreement shall be enforceable in
accordance with its terms; (vi) Recipient has the power and authority to make or
cause to be made all registrations at the International Registry, including,
without limitation, all related filings; and (vii) the description of the
Aircraft Object, including each engine, covered by this Agreement is true,
accurate, and complete for all purposes, including complying with the
description required for effective registration of an International Interest of
such Aircraft Object at the International Registry and at the Federal Aviation
Administration Aircraft Registry, and such description accurately and completely
includes (a) the name of the manufacturer, (b) the manufacturers’ serial
number(s), and (c) its generic model designation, supplemented as may be
necessary to ensure uniqueness in accordance with the International Registry
regulations and operational manual of the Aircraft Protocol.
(c) The terms of the Agreement (and not the Cape Town Treaty to the extent
permitted thereby) shall govern the rights and remedies of Provider upon a
material breach or default hereunder by Recipient.
(d) Provider and Recipient agree to take such further and other actions, execute
and deliver such other documents and pay such reasonable expenses, including
registration fees, as Provider shall request to meet the requirements of, and to
protect and perfect the interests of Provider under, the Cape Town Treaty and
make any registration arising hereunder at the International Registry;
(e) Recipient shall pay all costs arising under the Cape Town Treaty, including
all registration fees for the International Registry, on demand of Provider.
14. Representations, Warranties and Agreements of Recipient. Recipient
represents, warrants and agrees as follows:
(a) Authorization. Recipient has all necessary powers to enter into the
transactions contemplated in this Agreement and has taken all actions required
to authorize and approve this Agreement.
(b) Identification. Recipient shall keep a legible copy of this Agreement in the
Aircraft at all times when Recipient is using the Aircraft.

 

- 8 -



--------------------------------------------------------------------------------



 



15. Representations, Warranties and Agreements of Provider. Provider represents,
warrants and agrees as follows:
(a) Authorization. Provider has all necessary powers to enter into the
transaction contemplated in this Agreement and has taken all action necessary to
authorize and approve this Agreement.
(b) FAA Registration. The Aircraft registration with the FAA names Provider as
the owner of the Aircraft.
16. Event of Default. The following shall constitute an Event of Default:
(a) Recipient shall not have made payment of any amount due under section 4
within ten (10) days after the same shall become due; or
(b) Recipient shall have failed to perform or observe (or cause to be performed
or observed) any other covenant or agreement required to be performed under this
Agreement and such failure shall continue for twenty (20) days after written
notice thereof from Provider to Recipient; or
(c) Recipient (i) becomes insolvent, (ii) fails to pay its debts when due,
(iii) makes any assignment for the benefit of creditors, (iv) seeks relief under
any bankruptcy law or similar law for the protection of debtors, (v) suffers a
petition of bankruptcy filed against it that is not dismissed within thirty
(30) days, or (vi) suffers a receiver or trustee to be appointed for itself or
any of its assets, and such is not removed within thirty (30) days.
17. Provider’s Remedies
(a) Upon the occurrence of any Event of Default, Provider may, at its option,
exercise any or all remedies available at law or in equity, including, without
limitation, any or all of the following remedies, as Provider in its sole
discretion shall elect:
(i) By notice in writing, terminate this Agreement, whereupon all rights of
Recipient to the use of the Aircraft or any part thereof shall absolutely cease
and terminate, but Recipient shall remain liable as provided in this Agreement
and Provider, at its option, may enter upon the premises where the Aircraft is
located and take immediate possession of and remove the same by summary
proceedings or otherwise. Recipient specifically authorizes Provider’s entry
upon any premises where the Aircraft may be located for the purpose of, and
waives any cause of action it may have arising from, a peaceful retaking of the
Aircraft. Recipient shall forthwith pay to Provider an amount equal to the total
accrued and unpaid Fees and all other accrued and unpaid amounts due hereunder,
plus any and all losses and damages incurred or sustained by Provider by reason
of any default by Recipient under this Agreement.
(b) Recipient shall be liable for all costs, charges and expenses, including
reasonable attorney fees and disbursements, incurred by Provider by reason of
the occurrence of any Event of Default or the exercise of Provider’s remedies
with respect thereto.

 

- 9 -



--------------------------------------------------------------------------------



 



18. General Provisions
(a) Headings. The headings contained in this Agreement are for reference
purposes only and shall not affect in any way the construction or interpretation
of this Agreement.
(b) Partial Invalidity. If any provision of this Agreement, or the application
thereof to any person, place or circumstance, shall be held by a court of
competent jurisdiction to be illegal, invalid, unenforceable or void, then such
provision shall be enforced to the extent that it is not illegal, invalid,
unenforceable or void, and the remainder of this Agreement, as well as such
provision as applied to other persons, shall remain in full force and effect.
(c) Waiver. With regard to any power, remedy or right provided in this Agreement
or otherwise available to any party, (i) no waiver or extension of time shall be
effective unless expressly contained in a writing signed by the waiving party,
(ii) no alteration, modification or impairment shall be implied by reason of any
previous waiver, extension of time, delay or omission in exercise or other
indulgence, and (iii) waiver by any party of the time for performance of any act
or condition hereunder does not constitute waiver of the act or condition
itself.
(d) Notices. Any notice or other communication required or permitted under this
Agreement shall be in writing and shall be deemed duly given upon actual
receipt, if delivered personally or by telecopy; or three (3) days following
deposit in the United States mail, if deposited with postage pre-paid, return
receipt requested, and addressed to such address as may be specified in writing
by the relevant party from time to time, and which shall initially be as
follows:

     
To Provider at:
  Las Vegas Sands Corp.
 
  3355 Las Vegas Blvd. South
 
  Las Vegas, Nevada 89109
 
  Attn: General Counsel
 
  Fax: (702) 733-5088
 
  Tel.: (702) 733-5631
 
   
To Recipient at:
  Interface Operations, LLC
 
  300 First Avenue
 
  Needham, Massachusetts 02494
 
  Attn: Stephen J. O’Connor
 
  Fax: (781) 449-6616
Tel. (781) 449-6500

No objection may be made to the manner of delivery of any notice or other
communication in writing actually received by a party.
(e) Massachusetts Law. This Agreement shall be governed by and construed in
accordance with the laws of the Commonwealth of Massachusetts, regardless of the
choice of law provisions of Massachusetts or any other jurisdiction.

 

- 10 -



--------------------------------------------------------------------------------



 



(f) Entire Agreement. This Agreement constitutes the entire agreement between
the parties pertaining to the subject matter contained in this Agreement and
supersedes any prior or contemporaneous agreements, representations and
understandings, whether written or oral, of or between the parties with respect
to the subject matter of this Agreement. There are no representations,
warranties, covenants, promises or undertakings, other than those expressly set
forth or referred to herein.
(g) Amendment. This Agreement may be amended only by a written agreement signed
by all of the parties.
(h) Binding Effect; Assignment. This Agreement shall be binding on, and shall
inure to the benefit of, the parties to it and their respective successors and
assigns; provided, however, that Recipient may not assign any of its rights
under this Agreement, and any such purported assignment shall be null, void and
of no effect.
(i) Attorney Fees. Should any action (including any proceedings in a bankruptcy
court) be commenced between any of the parties to this Agreement or their
representatives concerning any provision of this Agreement or the rights of any
person or entity there under, solely as between the parties or their successors,
the party or parties prevailing in such action as determined by the court shall
be entitled to recover from the other party all of its costs and expenses
incurred in connection with such action (including, without limitation, fees,
disbursements and expenses of attorneys and costs of investigation).
(j) Remedies Not Exclusive. No remedy conferred by any of the specific
provisions of this Agreement is intended to be exclusive of any other remedy,
and each and every remedy shall be cumulative and shall be in addition to every
other remedy given hereunder or now or hereafter existing at law or in equity by
statute or otherwise. The election of any one or more remedies shall not
constitute a waiver of the right to pursue other remedies.
(k) No Third Party Rights. Nothing in this Agreement, whether express or
implied, is intended to confer any rights or remedies under or by reason of this
Agreement on any person other than the parties to this Agreement and their
respective successors and assigns, nor is anything in this Agreement intended to
relieve or discharge the obligation or liability of any third persons to any
party to this Agreement, nor shall any provision give any third person any right
of subrogation or action over or against any party to this Agreement.
(l) Counterparts. This Agreement may be executed in one or more counterparts,
each of which independently shall be deemed to be an original, and all of which
together shall constitute one instrument.
(m) Expenses. Each party shall bear all of its own expenses in connection with
the negotiation, execution and delivery of this Agreement.
(n) Broker/Finder Fees. Each party represents that it has dealt with no broker
or finder in connection with the transaction contemplated by this Agreement and
that no broker or other person is entitled to any commission or finder’s fee in
connection therewith. Provider and Recipient each agree to indemnify and hold
harmless one another against any loss, liability, damage, cost, claim or expense
incurred by reason of any brokerage commission or finder’s fee alleged to be
payable because of any act, omission or statement of the indemnifying party.

 

- 11 -



--------------------------------------------------------------------------------



 



(o) Relationship of the Parties. Nothing contained in this Agreement shall in
any way create any association, partnership, joint venture, or
principal-and-agent relationship between the parties hereto or be construed to
evidence the intention of the parties to constitute such.
(p) Limitation of Damages. Recipient waives any and all claims, rights and
remedies against Provider, whether express or implied, or arising by operation
of law or in equity, for any punitive, exemplary, indirect, incidental or
consequential damages whatsoever arising out of this Agreement.
(q) Survival. All representations, warranties, covenants and agreements, set
forth in sections 4, 5, 6(a), 6(e), 6(f), 6(g), 9, 10, 12, 14, 15, 17, and 18 of
this Agreement shall survive the expiration or termination of this Agreement.
19. Truth-In-Leasing
(a) WITHIN THE TWELVE (12) MONTH PERIOD PRECEDING THE DATE OF THIS AGREEMENT,
THE AIRCRAFT HAS BEEN INSPECTED AND MAINTAINED IN ACCORDANCE WITH THE PROVISIONS
OF FAR 91.409.
(b) THE PARTIES HERETO CERTIFY THAT DURING THE TERM OF THIS AGREEMENT AND FOR
OPERATIONS CONDUCTED HEREUNDER, THE AIRCRAFT WILL BE MAINTAINED AND INSPECTED IN
ACCORDANCE WITH THE PROVISIONS OF FAR 91.409.
(c) PROVIDER ACKNOWLEDGES THAT WHEN IT OPERATES THE AIRCRAFT ON BEHALF OF
RECIPIENT UNDER THIS AGREEMENT, PROVIDER SHALL BE KNOWN AS, CONSIDERED, AND IN
FACT WILL BE THE OPERATOR OF SUCH AIRCRAFT. EACH PARTY HERETO CERTIFIES THAT IT
UNDERSTANDS THE EXTENT OF ITS RESPONSIBILITIES, SET FORTH HEREIN, FOR COMPLIANCE
WITH APPLICABLE FEDERAL AVIATION REGULATIONS.
(d) AN EXPLANATION OF FACTORS BEARING ON OPERATIONAL CONTROL AND PERTINENT
FEDERAL AVIATION REGULATIONS CAN BE OBTAINED FROM THE NEAREST FEDERAL AVIATION
ADMINISTRATION FLIGHT STANDARDS DISTRICT OFFICE.
(e) THE PARTIES HERETO CERTIFY THAT A TRUE COPY OF THIS AGREEMENT SHALL BE
CARRIED ON THE AIRCRAFT AT ALL TIMES, AND SHALL BE MADE AVAILABLE FOR INSPECTION
UPON REQUEST BY AN APPROPRIATELY CONSTITUTED IDENTIFIED REPRESENTATIVE OF THE
ADMINISTRATOR OF THE FAA.

 

- 12 -



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have each caused this Agreement to be
duly executed as of the day and year first written above.

                          PROVIDER:   RECIPIENT:    
 
                        LAS VEGAS SANDS CORP.   INTERFACE OPERATIONS, LLC    
 
                        By:   /s/ Michael A. Leven   By:   /s/ Sheldon G.
Adelson                      
 
  Print:   Michael Leven       Print:   Sheldon G. Adelson    
 
  Title:   President and COO       Title:   President    

concerning one Raytheon Hawker 800XP aircraft bearing
U.S. registration number N885LS
And
manufacturer’s serial number 258428

 

- 13 -